      Case 7:19-cv-09657-NSR-LMS Document 16 Filed 03/18/20 Page 1 of 7




                                                     March 18, 2020

BY ECF
Honorable Nelson S. Roman
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

       Re:     Rosemond v. Decker, et al., No. 19 Civ. 9657 (NSR) (LMS)
               Emergency Motion for Interim Release in Light of COVID-19

Dear Judge Roman:

        The Bronx Defenders represents Jean Rosemond in his habeas petition pending before
this Court, which challenges his one year of prolonged detention without a bond hearing. In light
of Petitioner’s serious medical conditions and resulting vulnerability to severe illness or death if
infected by the coronavirus (“COVID-19”) while in immigration detention, I write to seek the
Court’s urgent intervention and respectfully request the Court order Mr. Rosemond to be
immediately released pursuant to Mapp v. Reno, 241 F.3d 221 (2d Cir. 2011), while his petition
remains pending in front of Magistrate Judge Smith. As discussed below, district courts have the
authority to order petitioners’ immediate release where–as here–extraordinary and exigent
circumstances exist.

        Mr. Rosemond was granted relief from removal from the Immigration Judge (“IJ”) on
September 20, 2019. See Pet. ¶ 39 (ECF No. 1). On March 12, 2020, the Board of Immigration
Appeals (“BIA”) issued a decision dismissing Mr. Rosemond’s appeal regarding his
removability. Regarding his fear-based relief, the BIA agreed with the IJ’s finding that Mr.
Rosemond is a member of a “particular social group of people with mental disorders who exhibit
erratic behavior,” and that if returned to Haiti, he “will like be institutionalized and suffer harm
rising to the level of persecution.” See BIA Dec. at 3-4, Ex. 1. However, the Board remanded for
further fact-finding and analysis on two discrete issues. See id. at 4-5. As such, Mr. Rosemond’s
proceedings will continue indefinitely, as he must await another court date, further adjudication
by the Immigration Judge, and another potential appeal by ICE, all at a time when the
Immigration Courts are barely functioning in response to the current global pandemic.

        Prior to filing, I contacted counsel for Respondents on March 12, 2020 to request Mr.
Rosemond’s release given the risk he faces if exposed to COVID-19. Opposing counsel
indicated today, March 18, 2020, that ICE “will not re-determine custody for [him] at this time.”
ICE has not provided any further explanation of its summary decision.
      Case 7:19-cv-09657-NSR-LMS Document 16 Filed 03/18/20 Page 2 of 7



Extraordinary Circumstances of Mr. Rosemond’s Case

        Mr. Rosemond is a 48-year-old legal permanent resident who has lawfully lived in New
York with his family for the past 37 years. See Pet. ¶¶ 19-20. He has been diagnosed with a
number of significant medical issues, including schizophrenia, major depressive disorder,
alcohol abuse disorder, and low cognitive functioning, and was granted relief by the Immigration
Judge on the basis of his conditions. Id. ¶¶ 22, 36, 39; BIA Dec. at 3-4. His symptoms include
auditory hallucination and required hospitalization in at least four instances due to mental health
crises. Pet. ¶ 22. Immigration and Customs Enforcement (”ICE”) has detained him at Orange
County Jail in Goshen, New York since April 2, 2019. While there, he has not received adequate
treatment for his severe mental disorders and continues to deteriorate without medication and
proper care. His habeas petition has been fully briefed before Magistrate Judge Smith since
November 25, 2019.

         The U.S. Centers for Disease Control and Prevention (“CDC”) has stated that the
populations most at risk for serious illness from COVID-19 include older adults and people with
chronic medical conditions. The CDC has recommended that such individuals should “avoid
crowds, especially in poorly ventilated spaces,” as the “risk of exposure to viruses lie COVID-19
may increase in crowded, closed-in settings with little air circulation if there are people in the
crowd who are sick.”1 According to the World Health Organization, “[a]round 1 in 6 people who
gets Covid-19 becomes seriously ill and develops difficulty breathing.”2 Individuals at risk may
suffer from pneumonia, difficulty breathing, organ failure, and even death once they contract
COVID-19.3 As Jaimie Meyer, MD, MS, an Assistant Professor of Medicine at Yale who
specializes in the topic of infectious disease in the criminal justice system, noted, “Failure to
provide adequate mental health care [to those with underlying chronic mental health conditions],
as may happen when health systems in jails and prisons are taxed by COVID-19 outbreaks, may
result in poor health outcomes. Moreover, mental health conditions may be exacerbated by the
stress of incarceration during the COVID-19 pandemic, including isolation and lack of
visitation.” Declaration of Dr. Jaimie Meyer ¶ 30 (“Meyer Decl.”), Mar. 15, 2020, Ex. 2.

        As of March 18, 2020, COVID-19 has infected more than 203,500 people worldwide and
more than 6,400 people in the United States; over 8,200 people have died after contracting the
virus. 4 The New York metropolitan area is now the epicenter of the COVID-19 in the United
States with over 1,600 cases in New York and New Jersey.5 Area officials are taking drastic
1
  See Coronavirus Disease 2019 (COVID-19), Centers for Disease Control and Prevention (last accessed
Mar. 10, 2020), www.cdc.gov/coronavirus/2019-ncov/specific-groups/high-risk-complications.html
2
  See Q&A on Coronavirus (COVID-19), World Health Organization (last accessed Mar. 10, 2020),
https://www.who.int/news-room/q-a-detail/q-a-coronaviruses
3
  See Nanshan Chen, et al., Epidemiological and Clinical Characteristics of 99 Cases of 2019 Novel
Coronavirus Pneumonia in Wuhan, China: A Descriptive Study, The Lancet (Jan. 30, 2020),
https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(20)30211-7/fulltext
4
  Johns Hopkins University, “COVID-19 Global Cases by the Center for Systems Science and
Engineering,” Coronavirus Resource Center, https://coronavirus.jhu.edu/map.html (Mar. 18, 2020).
5
  See supra n. 4; U.S. Coronavirus Map, The New York Times (Mar. 18, 2020),
https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html; De Blasio Declares State of
Emergency in NYC, and Large Gatherings Are Banned (Mar. 13, 2020),
www.nytimes.com/2020/03/12/nyregion/coronavirus-new-york-update.html

                                                  2
      Case 7:19-cv-09657-NSR-LMS Document 16 Filed 03/18/20 Page 3 of 7



measures such as declaring states of emergency, creating a “containment zone,” and deploying
the National Guard and Army Corps of Engineers to stem the outbreak in the region.6 New York
and New Jersey recently banned all gatherings of more than 50 people, and New York City
closed all schools and bars and restaurants.7

        With the rapid spread of the virus in the New York metropolitan area, medical and public
health experts agree that it is inevitable that COVID-19 will imminently reach detention centers
such as Orange County Jail.8 “According to health experts, it is not a matter of if, but when, this
virus breaks out in jails and prisons. . . . Jails are particularly frightening in this pandemic
because of their massive turnover.”9 Westchester County, which neighbors Orange County, has
experienced one of the most concentrated outbreaks, with over 220 confirmed cases.10 As the
former chief medical officer for the New York City Jail System stated, “[w]hen COVID-19
arrives in a community, it will show up in jails and prisons.”11

         In China, where the pandemic began, “Coronavirus suddenly exploded in [] prisons last
week, with reports of more than 500 cases spreading across five facilities in three provinces.”12
Secretary of State Mike Pompeo has called for Iran to release Americans detained there because
of the “deeply troubling” “[r]eports that COVID-19 has spread to Iranian prisons,” noting that
“[t]heir detention amid increasingly deteriorating conditions defies basic human
decency.”13 Courts across Iran have temporarily released 54,000 inmates to help contain
coronavirus across the country.14 In the U.S., some jurisdictions are already proactively
facilitating the release of elderly and sick prisoners and reducing jail populations by discouraging
or refusing the admission of those arrested on non-violent misdemeanor charges.15 There is no
reason why ICE, an agency that civilly detains people, cannot and should not do the same.


6
  N.Y. Creates “Containment Zone” Limiting Large Gatherings in New Rochelle, The New York Times
(Mar. 10, 2020), https://www.nytimes.com/2020/03/10/nyregion/coronavirus-new-york-update.html; New
York, New Jersey, and Connecticut ban gatherings of more than 50 people, The New York Times (Mar.
16, 2020), https://www.nytimes.com/2020/03/16/world/coronavirus-news.html
7
  See supra n. 6.
8
  See Amanda Klonsky, MD, An Epicenter of the Pandemic Will be Jails and Prisons, if Inaction
Continues, The New York Times (Mar. 16, 2020), www.nytimes.com/2020/03/16/opinion/coronavirus-
in-jails.html; Homer Venters, MD, Four Ways to Protect Our Jails and Prisons from Coronavirus, The
Hill (Feb. 29, 2020), thehill.com/opinion/criminal-justice/485236-4-ways-to-protect-our-jails-and-
prisons-from-coronavirus
9
  See Klonsky, supra n. 4.
10
   Trump and Cuomo spar as cases continue to climb, The New York Times (Mar. 16, 2020),
https://www.nytimes.com/2020/03/16/nyregion/coronavirus-new-york-update.html
11
   See supra n. 8.
12
   See Anne C. Spaulding, MD MPH, Coronavirus and the Correctional Facility: for Correctional Staff
Leadership at 5, 16, Mar. 9, 2020; US Prisons, Jails on Alert for Spread of Coronavirus, NBC (Mar. 7,
2020) https://www.nbcboston.com/news/coronavirus/us-prisons-jails-spread-of-coronavirus/2087202/.
13
   Jennifer Hansler and Kylie Atwood, Pompeo calls for humanitarian release of wrongfully detained
Americans in Iran amid coronavirus outbreak, CNN (Mar. 10, 2020), https://cnn.it/2W4OpV7
14
   Claudia Lauer and Colleen Long, US Prisons, Jails On Alert for Spread of Coronavirus, The
Associated Press (Mar. 7, 2020), https://apnews.com/af98b0a38aaabedbcb059092db356697
15
   In New York Brooklyn District Attorney Eric Gonzalez, joined by public health experts, has asked
Governor Cuomo to grant emergency clemencies to elderly and sick prisoners: Sarah Lustbader,

                                                  3
       Case 7:19-cv-09657-NSR-LMS Document 16 Filed 03/18/20 Page 4 of 7



         For a number of reasons, “[p]rison and jail populations are extremely vulnerable to a
contagious illness like COVID-19.”16 Detainees are at increased risk because of the self-
contained environment and close proximity with which they are forced to interact.17 Even in
normal times, jails are “fertile grounds for infectious disease” where the “spread of
communicable diseases . . . is obviously elevated and accelerated.”18 ICE’s New York City-area
facilities are no exception: at Bergen County Jail in 2019, a serious mumps outbreak resulted in
the quarantine of dozens of immigration detainees.19 Now, however, facilities such as Orange
County Jail face a much more serious challenge in containing COVID-19 because no vaccines or
herd immunity exist and the virus appears to be highly transmissible.20 Dr. Meyer states that the
local ICE facilities, including Orange County Jail, are “dangerously under-equipped and ill-
prepared to prevent and manage a COVID-19 outbreak.” Meyer Decl. ¶ 26.

        Disturbingly, ICE detainees like Mr. Rosemond have little to no access to the self-
protective tools the rest of us take for granted, despite their elevated risk of exposure and
infection. At many jails, including Orange County Jail, there are a small number of bathrooms
and medical beds for many detainees and a lack of access to soap and functioning sinks.21
Indeed, our clients have recently reported that there is no hand sanitizer and attorneys report that
there is rarely soap in the visitor bathrooms of Orange County Jail. Being held at Orange County


Coronavirus: Sentenced to COVID-19, The Daily Appeal (Mar. 12, 2020),
https://theappeal.org/sentenced-to-covid-19/.); Cuyahoga County, OH is holding mass pleas and bail
hearings to reduce the current jail population, https://www.cleveland.com/court-
justice/2020/03/cuyahoga-county-officials-will-hold-mass-plea-hearings-to-reduce-jail-population-over-
coronavirus-concerns.html; Mahoning County, OH jail is refusing all non-violent misdemeanor arrestees,
https://www.wkbn.com/news/coronavirus/mahoning-county-jail-refusing-some-inmates-due-to-
coronavirus-outbreak/; see also Collin County, TX, https://www.dallasnews.com/news/public-
health/2020/03/12/facing-coronavirus-concerns-collin-county-sheriff-asks-police-not-to-bring-petty-
criminals-to-jail/.
16
   Maria Morris, Are Our Prisons and Jails Ready for COVID-19?, ACLU.org, Mar. 6, 2020,
https://www.aclu.org/news/prisoners-rights/are-our-prisons-and-jails-ready-for-covid-19/
17
   See Anne C. Spaulding, MD, Coronavirus COVID-19 and the Correctional Facility: For the
Correctional Healthcare Worker, Emory Center for the Health of Incarcerated Persons (Mar. 9, 2020),
https://www.ncchc.org/filebin/news/COVID_for_CF._HCW_3.9.20.pdf
18
   Haven Orecchio-Egresitz, US jails and prisons are ‘fertile grounds for infectious disease’ and
preventing the spread of coronavirus behind bars will be a challenge, say experts, Business Insider (Mar.
5, 2020), www.businessinsider.com/experts-keeping-prisons-free-of-coronavirus-will-be-a-challenge-
2020-3
19
   Stephen Rex Brown, ICE Jail in Bergen County Quarantined, nydailynews.com (Jun. 11, 2019); Doug
Criss, 6 Inmates at a New Jersey Jail Came Down With The Mumps, CNN (June 13, 2019),
https://www.cnn.com/2019/06/12/us/mumps-jersey-bergen-county-jail-trnd/index.html; see also Letter
from Representatives Carolyn B. Maloney & Jamie Raskin to the Acting Sect. of Homeland Security
(Mar. 11, 2020), https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2020-03-
11.CBM%20and%20JR%20to%20Wolf-DHS%20re%20COVID-19.pdf
20
   Sheri Fink, Worst-Case Estimates for U.S. Coronavirus Deaths, New York Times (Mar. 13, 2020),
https://www.nytimes.com/2020/03/13/us/coronavirus-deaths-estimate.html
21
   See Keri Blakinger and Beth Schwartzapfel, When Purell Is Contraband, How Do You Contain
Coronavirus?, The Marshall Project (Mar. 6, 2020), www.themarshallproject.org/2020/03/06/when-
purell-is-contraband-how-do-you-contain-coronavirus

                                                    4
      Case 7:19-cv-09657-NSR-LMS Document 16 Filed 03/18/20 Page 5 of 7



Jail exponentially increases the likelihood that once COVID-19 reaches the detention center,
Petitioner will face severe illness or death.

Immediate Interim Release is Required

        In his petition currently pending with Magistrate Judge Smith, Mr. Rosemond seeks a
constitutionally-adequate bond hearing or immediate release. He now respectfully seeks
emergency relief in form of immediate release from this Court while his petition continues to be
adjudicated.

        Federal courts have inherent authority to release habeas corpus petitioners from
immigration detention during the pendency of the petition. See Mapp, 241 F.3d 223, 231; see
also Ostrer v. United States, 584 F.2d 594, 596 n.1 (2d Cir. 1978) (“A district court has inherent
power to enter an order affecting the custody of a habeas petitioner who is properly before it
contesting the legality of his custody.”); Elkimya v. Dep’t of Homeland Sec., 484 F.3d 151, 153-
54 (2d Cir. 2007) (recognizing federal courts’ inherent authority to admit immigration petitioners
to bail even after the enactment of the REAL ID Act); S.N.C. v. Sessions, No. 18 CIV. 7680
(LGS), 2018 WL 6175902, at *6 (S.D.N.Y. Nov. 26, 2018) (“Federal courts have ‘inherent
authority to admit to bail petitioners in immigration cases.’”); Ramatu Kiaddi v. Sessions, 18-cv-
1584 (AT), Order (S.D.N.Y. March 2, 2018) (same); cf. Vacchio v. Ashcroft, 404 F.3d 663, 673
(2d Cir. 2005) (explaining that a prior panel released petitioner on bail under Mapp during the
pendency of the appeal of his habeas petition challenging mandatory detention). This Court has
ordered similar “equitable relief” in the form of immediate release to an immigration petitioner
where there was no other “appropriate remedy.” Martinez v. McAleenan, 385 F. Supp. 3d 349,
372 (S.D.N.Y. 2019).

       In exercising authority under Mapp, courts look to (1) whether the petition for a writ of
habeas corpus raises substantial claims, and (2) whether extraordinary circumstances exist that
require release in order to make the writ effective. See S.N.C., 2018 WL 6175902, at *6. Mr.
Rosemond meets both conditions, and this Court need not – and should not – wait until he
contracts the potentially deadly virus to provide a remedy. The Constitution protects against
“future harm” such that “a remedy for unsafe conditions need not await a tragic event.”
Muhammad v. Dep’t of Corr., 645 F. Supp. 2d 299, 318 (D.N.J. 2008), aff’d sub nom.
Muhammad v. N.J. Dep’t of Corr., 396 F. App’x 789 (3d Cir. 2010).

        First, Petitioner has made substantial claims in his petition. Courts must assess whether
“the [habeas] petition present merits that are more than slightly in petitioner’s favor.” Richard v.
Abrams, 732 F. Supp. 24, 25 (S.D.N.Y. 1990) (citing Rado v. Manson, 435 F. Supp. 349, 350–51
(D. Conn. 1977)). Prolonged detention, unquestionably, is a claim that raises substantial
constitutional concerns. See, e.g., Leslie v. Holder, 865 F. Supp. 2d 627, 639 (M.D. Pa. 2012)
(conducting bail hearing under Mapp paradigm and granting the petitioner’s release after finding
“that [the petitioner’s] claims . . . that he has been subjected to an unreasonably prolonged
detention have substantial merit”). Mr. Rosemond’s detention—352 days as of today—without a
bond hearing violates his due process rights under the Fifth Amendment. His unjustified
detention is particularly egregious because it results from numerous and unreasonable delays
caused by the government. See Pet. ¶¶ 29-39, 67.


                                                 5
         Case 7:19-cv-09657-NSR-LMS Document 16 Filed 03/18/20 Page 6 of 7




        Numerous district courts within the Second Circuit have held that prolonged mandatory
detention of periods significantly less than one year raises due process concerns, such that
constitutionally-adequate bond hearings are required. See Pet. ¶ 54 (collecting cases); Reply at 5
(ECF No. 12); see also Letter Supp. Auth. (ECF No. 14) (citing Sophia v. Decker, 19-cv-9599
(LGS) (S.D.N.Y. Feb. 14, 2020), granting release to 8 U.S.C. § 1226(c) petitioner detained only
seven months). Thus, there is little question that his petition raises “substantial claims” such that
release under Mapp is appropriate.

        Second, extraordinary circumstances exist that require the release of Petitioner. Mr.
Rosemond’s acute mental health conditions render him particularly vulnerable and more
susceptible to severe illness after contracting COVID-19 as they increase his risk of infection and
make it more difficult for him and jail staff to treat any physical health condition, which would
then exacerbate his mental illnesses. See supra.22 Like other petitioners who have been granted
release under Mapp pending the adjudication of their habeas petitions, he faces severe
consequences from continued detention. See S.N.C., 2018 WL 6175902, at *6 (granting release
under Mapp to petitioner who suffered from PTSD and “depression and physical pain as a result
of being separated from her children, the youngest of which she [was] still nursing”); Kiaddi,
Order at 2-3 (granting release under Mapp to petitioner with a breast lump, noting “[t]he fact of
Petitioner’s deteriorating health, therefore, supports her release”); D’Alessandro v. Mukasey, No.
08 Civ. 914, 2009 WL 799957, at *3 (W.D.N.Y. Mar. 25, 2009) (finding extraordinary
circumstances to release petitioner under Mapp where petitioner had “a number of serious,
potentially debilitating health problems”); see also United States v. Mett, 41 F.3d 1281, 1282 n.4
(9th Cir. 1994) (in the criminal prisoner context, noting that extraordinary circumstances
warranting bail for habeas petitioners “include a serious deterioration of health while
incarcerated”).

        Moreover, release is necessary because Mr. Rosemond’s petition will not be adjudicated
for, at minimum, three weeks, and possibly longer. Magistrate Smith has scheduled oral
arguments for March 26, 2020. See ECF No. 15. After she issues a decision, the parties will have
two weeks to object to her report and recommendation before this Court issues a final decision.
At that time, it is very possible that Varick Immigration Court, where Mr. Rosemond’s
proceedings are venued, will be closed due to the COVID-19 pandemic. The non-detained
immigration courts in New York, including at Varick Street, have already closed as of this
morning.23 Thus it is highly likely that any order issued by this Court requiring a

22
  See also Management of physical health conditions in adults with severe mental disorders, World
Health Organization (2018) at 10,
https://apps.who.int/iris/bitstream/handle/10665/275718/9789241550383-eng.pdf; Prisons and Health,
World Health Organization (2014) at 73,
http://www.euro.who.int/__data/assets/pdf_file/0005/249188/Prisons-and-Health.pdf (noting that
managing of infectious diseases in prisons must take into account the dynamics between mental health
challenges and physical health); Dr. Joseph A. Bick, Infection Control in Jails and Prisons, 45 Clinical
Infectious Diseases 1047, 1047 (2007), https://academic.oup.com/cid/article/45/8/1047/344842;
Management of physical health conditions in adults with severe mental disorders, World Health
Organization (2018), https://apps.who.int/iris/bitstream/handle/10665/275718/9789241550383-eng.pdf
23
     https://www.justice.gov/eoir/eoir-operational-status-during-coronavirus-pandemic
                                                     6
      Case 7:19-cv-09657-NSR-LMS Document 16 Filed 03/18/20 Page 7 of 7



constitutionally-adequate bond hearing will not be implemented, further violating his
constitutional rights.

        Here, as in Martinez, Mr. Rosemond has “shown cognizable harm from the lack of due
process” afforded to him vis-à-vis his liberty interest while in ICE custody. 385 F. Supp. 3d at
371. He has been detained for almost a full year without any justification for his prolonged
incarceration by ICE; Respondents have repeatedly delayed his proceedings; he has lawfully
resided in the United States for over 35 years with his elderly U.S. citizen mother and his six
U.S. citizen siblings; he turned himself into ICE by presenting himself at their office for
detention on April 2, 2019; he has a bona fide challenge to his removal; and he is now at
heightened risk of severe injury as a result of the global pandemic. See Pet. ¶¶ 20-22, 26. ICE’s
intransigence in refusing to release him is yet another sign of its complete blindness and failure
to understand the magnitude of the current global pandemic.

        In light of the mounting public health crisis and the acute and irreparable harm Mr.
Rosemond will likely experience, this Court should exercise its inherent authority to order his
release “before [his] health declines past the point at which [he] is unable to adjudicate [his] . . .
applications.” See S.N.C. v. Sessions, No. 18-cv-7680, 2018 WL 6175902, at *6.

       I thank the Court for its consideration of this submission.




                                                      Respectfully submitted,

                                                      ________/s/ _________
                                                      Suchita Mathur, Esq.
                                                      The Bronx Defenders
                                                      347-842-1295
                                                      suchitam@bronxdefenders.org
                                                      Counsel for Petitioner


cc:    Counsel for Respondents (by ECF)




                                                  7
